PER CURIAM.
On January 25, 1952, the Board of Bar Commissioners recommended that the respondent,. James T. Robertson, be suspended from engaging in the practice of law for a period of six months. The recommendation was 'based upon the report of a Trial Committee of the Bar Commissioners which had held hearings and thoroughly sifted charges brought against the respondent by the Louisville Bar Association.
The complaint against the respondent grew out of his allegedly, conscious participation in the deceptive exaggeration of a claim against Consuelo Geisler for personal injuries to his client, one Marie Roberts, which were allegedly received in a minor automobile accident at 22nd and Main Streets in Louisville on June 29, 1948.
We believe the evidence sustains the fact that the respondent had sufficient information about his client, an uneducated woman, to know that she was consciously exaggerating her claim, and that he did nothing to correct her or to correct the impression she sought to make. It so often happens in cases of this sort the testimony of the client is not altogether trustworthy, but the evidence of other witnesses confirms our conclusion that the Trial Committee was correct in its finding in this respect.
Because nearly six months have passed since the recommendation of the Bar Commissioners was filed with this Court, and during which period the respondent has suffered the near equivalent of suspension from practice, it is our conclusion that the ends of justice will be served by this reprimand of the respondent.
It is so ordered.